Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
Claims 19, 33, 40, 45, 47 and 52 are amended.  Therefore, Claims 19, 20, 25, 26, 33 and 39-52 are pending. 

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 25, 26, 33 and 39-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 19 and 33 recite “receive via the communication interface, a first reception range … receive, via the communications interface, a second reception range” are unclear.  When referring to “reception range”, one of ordinary skill in the art understood as referring to the communication distance/range of a particular device designed to operate.  When the particular device receives something, it is typically referring to data/information that it received form another device.  Therefore, a receiving device cannot receive “reception range” of another device intended to operate.
Dependent claims 20, 25, 26 and 39-52 by dependency, they inherit the rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 25, 26, 33 and 39-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 20130030608) in view of Chung et al. (US 20070001854).
Claims 19 and 33, Taylor teaches a back-end system (Fig. 1, systems 120), comprising: 

a communications interface coupled to the processor (par. 41: wireless communication with machine 102); 
wherein the processor is configured to:
receive, via the communications interface, a first reception range of a portable external device (par. 41: the back end or back office systems 120 may collect data from and/or control a plurality of the portable electrical energy storage devices 106, such as by generating, tracking, sending and/or receiving one or more codes included in a wireless signal 126 sent by the collection, charging and distribution machine 102 to an all-electric scooter or motorbike 108 or other vehicle); 
receive, via the communication interface, a second reception range from an additional portable external device (par. 41: the back end or back office systems 120 may collect data from and/or control a plurality of the portable electrical energy storage devices 106, such as by generating, tracking, sending and/or receiving one or more codes included in a wireless signal 126 sent by the collection, charging and distribution machine 102 to an all-electric scooter or motorbike 108 or other vehicle).
Taylor does not specifically teach based on the first and second reception ranges, determine a geographic area in which a portable electrical energy storage device is located, wherein the geographic area is in an intersection of the first and second reception ranges.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify Taylor’s location determination method with location determination through intersection of reception signal as taught by Chung would have been a known alternative way in which location of an object can be determine.

Claim 20, the combination teaches wherein the portable external device is a mobile computing device (Taylor par. 35: electric scooter has computing unit), and wherein the portable electrical energy storage device is a battery (Taylor par. 35: battery 106.

Claim 25, the combination teaches wherein the processor is configured to collect data from the portable electrical energy storage device (Taylor par. 10: exchange of data).



Claims 39 and 46, the combination teaches wherein the portable external device includes a vehicle (Taylor par. 35: electric scooter or motorbike 108).

Claims 40 and 47, the combination teaches wherein the portable external device includes an electrically powered vehicle (Taylor par. 35: electric scooter or motorbike 108).

Claims 41 and 48, the combination teaches wherein the portable external device includes a scooter (Taylor par. 35: electric scooter or motorbike 108).

Claims 42 and 49, the combination teaches wherein the portable external device includes an electrically powered scooter (Taylor par. 35: electric scooter or motorbike 108).

Claims 43 and 50, the combination teaches wherein the one or more portable electrical energy storage devices include batteries (Taylor par. 35: batteries 106).



Claims 45 and 52, the combination teaches wherein the one or more portable electrical energy storage devices are for powering the portable external device (Taylor par. 35: batteries 106 for powering the electric scooter).

Response to Arguments
Applicant's arguments filed 01/20/2021 are moot in view of new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AN T NGUYEN/Primary Examiner, Art Unit 2683